Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Kearayan Quinton Williams, Appellant                 Appeal from the 124th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 47259-
No. 06-19-00093-CR        v.                         B). Memorandum Opinion delivered by
                                                     Chief Justice Morriss, Justice Burgess and
The State of Texas, Appellee                         Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the
court below. We affirm the judgment of the trial court.
       We note that the appellant, Kearayan Quinton Williams, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 16, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk